Citation Nr: 0020954	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased, compensable, evaluation for 
residuals of shell fragment wound of the left forearm.

3.  Entitlement to an increased, compensable, evaluation for 
residuals of shell fragment wound of the right buttock.

4.  Entitlement to an increased, compensable, evaluation for 
residuals of shell fragment wound of the left arm.

5.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to March 
1954.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1997 and 
May 1999, from the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Private medical records presented subsequent to the July 
1998 rating decision constitute new and material evidence and 
serve to reopen the claim for service connection for PTSD.

2.  The veteran engaged in combat with the enemy.

3.  The veteran has a current diagnosis of PTSD based on 
symptomatology related to his combat exposure and wounds 
incurred during the Korean War.

4.  The veteran's residuals of shell fragment wounds of the 
left forearm are currently manifested by a tender scar, with 
no limitation of motion, no damage to tendon joints or nerves 
and no evidence of muscle hernia.

5.  The veteran's residuals of shell fragment wounds of the 
right buttock are currently manifested by subjective 
complaints of pain on cold and rainy days with no objective 
evidence of either scar or functional disability.

6.  Private and VA medical records show the veteran diagnosed 
with and treated for hypertension.

7.  The veteran has been granted service connection for PTSD.

8.  Competent medical evidence has been adduced suggesting a 
causal or aggravational nexus between hypertension and the 
appellant's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the July 1998 rating 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156 
(1999).

2.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).

3.  The criteria for an increased evaluation, not to exceed 
10 percent, for residuals of shell fragment wound of the left 
forearm are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.56, 4.71a Diagnostic Code 
5206, 4.73 Diagnostic Codes 5307, 5308, 4.118 Diagnostic 
Codes 7804, 7805 (1999).

4.  The criteria for an increased, compensable, evaluation 
for residuals of shell fragment wound of the right buttock 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.321, 4.56, 4.73 Diagnostic Code 5317, 
4.118 Diagnostic Codes 7804, 7805 (1999).

5.  The claim of entitlement to service connection for a 
heart disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. App. 
171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims has 
held that pursuant to the holding of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), a three-step analysis of appeals of 
whether new and material evidence has been submitted to 
reopen a claim is necessary.  The Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1999) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108 (West 
1991).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility pursuant 
to Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  Winters v. West, 12 Vet. App. 
203, 206 (1999); see also Elkins v. West, 12 Vet. App. 209 
(1999).

In November 1987 the RO issued a rating decision which denied 
service connection for PTSD.  This decision was upheld by a 
Board decision issued in May 1988.  The basis of the denial 
was the lack of a diagnosis of PTSD.  In September 1996 the 
veteran attempted to reopen his claim for service connection 
for PTSD.  A rating decision of July 1998 found that no new 
and material evidence had been presented.  The veteran 
disagreed with this determination and provided several lay 
statements regarding his condition after the Korean War.  

In May 1999 the RO issued another rating decision, denying 
service connection for PTSD on a direct basis.  No specific 
finding was entered which indicates that the RO had reopened 
the claim based on new and material evidence having been 
presented.  The veteran perfected his appeal regarding the 
May 1999 RO denial of service connection for PTSD.  

The Board must assume, based on the character of that denial 
that the RO found that new and material evidence had been 
submitted.  The Board agrees that new and material evidence 
has been presented, in the form of private medical records 
which show a current diagnosis of PTSD.

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim are: 
(1) evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection for post-traumatic stress 
disorder (PTSD) requires (1) medical evidence establishing an 
accepted diagnosis of the condition, (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and (3) a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f) (1999).

A review of the veteran's service personnel records indicates 
that he incurred wounds in action against the enemy in the 
Korean War.  He is presently service connected for residuals 
of shrapnel wounds of the left arm, left forearm, and right 
buttock.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Participation in combat, a determination that is 
to be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  

The record shows conclusively that the veteran participated 
in combat with the enemy, and such combat led to his wounds.  
Private medical records, from Dr. Bocanegra, dated in June 
1999, show a diagnosis of PTSD.  It was noted that the 
veteran served in combat in Korea.  He gave a history of 
apprehension and fear upon returning to Puerto Rico in 1954.  
He reported that he was troubled by dreams of running and 
shooting and that he would wake up screaming.  He complained 
that he was again persistently re-experiencing images of 
combat and his injuries in Korea in nightmares.  A diagnosis 
of PTSD was entered.

The Board concludes that the record reflects that the veteran 
has a current diagnosis of PTSD.  His diagnosis has been 
rendered based on symptomatology related to his combat 
exposure and wounds during the Korean War.  The veteran's 
service personnel records clearly indicate he participated in 
combat with the enemy.  A grant of service connection for 
PTSD is therefore in order.


2.  Entitlement to an increased, compensable, evaluation for 
residuals of shell fragment wound of the left forearm.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the residuals of shell fragment wounds of the left forearm, 
and right buttock have been properly developed.  There is no 
indication that there are additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his residuals of shell fragment 
wounds of the left forearm, and right buttock have worsened 
and warrant increased disability ratings.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for residuals of shell fragment wound of 
the left forearm was granted via a rating decision of August 
1985.  An evaluation of noncompensable was assigned.  In June 
1996 the veteran claimed that his wounds warranted an 
increased disability rating.  

The report of a VA muscles examination, conducted in August 
1997, shows the veteran reporting no pain in the affected 
areas at the time of examination.  He complained of pain on 
cold and rainy days.  Examination showed a scar which was 3 
cm long and 2 mm wide distally on the left forearm.  The scar 
was linear in shape with loss of color and was tender to 
palpation.  The scar was not inflamed or swollen.  There was 
no mild depression, no loss of subcutaneous tissue, no keloid 
tissue, no adherence and no herniation.  It was not 
cosmetically disfiguring and was not affecting the function 
of the part affected.  There was normal muscle strength in 
the left forearm with no damage to tendon, joints or nerves 
and no evidence of muscle hernia.

The veteran's residuals of shell fragment wound of the left 
forearm is currently evaluated under 38 C.F.R. § 4.71a 
Diagnostic Code 5206 for limitation of flexion of the 
forearm, and under 38 C.F.R. § 4.118 Diagnostic Code 7805, 
which provides for a rating based on loss of function due to 
the scar.  Diagnostic Code 5206 provides for a noncompensable 
rating when forearm flexion is limited to 110 degrees.  A 10 
percent evaluation is assigned when forearm flexion is 
limited to 100 degrees.  A 20 percent evaluation is assigned 
when forearm flexion is limited to 90 degrees.

The Board notes that the veteran's residuals of shell 
fragment wound of the left forearm could also possibly be 
rated under 38 C.F.R. § 4.73 Diagnostic Codes 5307, or 5308 
for injury to muscle groups VII or VIII.  Diagnostic Codes 
5307 and 5308 provide for compensable evaluations for 
moderate muscle injury.

Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that scarring, such as that resulting from a 
the veteran's residuals of shell fragment wounds, can be 
rated, for VA benefits purposes, as separate and distinct 
from underlying symptomatology.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Under the provisions of Diagnostic Code 
7804 of the Schedule, a 10 percent rating is warranted for 
scars that are tender and painful on objective demonstration.  

A review of the medical evidence of record indicates that 
compensable evaluations are not warranted under Diagnostic 
Codes 5206, 5307, 5308 and 7805.  No limitation of motion of 
the forearm has been shown, and the veteran has made no 
complaints regarding limitation of motion.  His scar was 
noted to not affect function.  He had normal muscle strength 
in the left forearm with no damage to tendon, joints, or 
nerves and no evidence of muscle hernia.  The Board concludes 
that a 10 percent evaluation is warranted under Diagnostic 
Code 7804, as the most recent examination report noted that 
the veteran's forearm scar was tender to palpation, however, 
no other compensable evaluation is warranted for this 
disability.



3.  Entitlement to an increased, compensable, evaluation for 
residuals of shell fragment wound of the right buttock.

Service connection for residuals of shell fragment wound of 
the right buttock was granted via a rating decision of August 
1985.  An evaluation of noncompensable was assigned.  In June 
1996 the veteran claimed that his wounds warranted an 
increased disability rating.  

The report of a VA muscles examination, conducted in August 
1997, shows the veteran reporting no pain in the affected 
areas at the time of examination.  He complained of pain on 
cold and rainy days.  Examination showed no objective 
evidence of a scar on the right buttock.  There was normal 
muscle strength in the right buttock with no damage to 
tendon, joints or nerves and no evidence of muscle hernia.

The veteran's residuals of shell fragment wound of the right 
buttock is currently evaluated under 38 C.F.R. § 4.118 
Diagnostic Code 7805, which provides for a rating based on 
loss of function due to the scar.  

A review of the medical evidence of record indicates that a 
compensable evaluation is not warranted under Diagnostic Code 
7805.  His claimed residual scar was not noted to affect 
function.  The Board concludes that a 10 percent evaluation 
is also not warranted under Diagnostic Code 7804, as the most 
recent examination report noted that there was no evidence of 
a scar on the right buttock.

The Board notes that the veteran's disability could also 
possibly be rated under 38 C.F.R. § 4.73 Diagnostic Code 5317 
for injury to muscle group XVII, which includes the gluteus 
maximus.  

Under Diagnostic Code 5317 an evaluation of noncompensable is 
assigned if there is slight disability.  A rating of 20 
percent is assigned for moderate disability.  The Board 
concludes that the evidence of record fails to show moderate 
muscle disability.  The report of the most recent examination 
showed normal muscle strength in the right buttock with no 
damage to tendon, joints or nerves and no evidence of muscle 
hernia.


4.  Entitlement to service connection for a heart disorder.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Applicable law provides that "disability" in the context of 
Veterans benefits law means any impairment of earning 
capacity, and such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service- connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Thus, pursuant to 38 U.S.C.A. 1110 (West 1991) and 38 C.F.R. 
3.310(a) (1999), when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Further, and as is alluded to above, evidence proffered in 
support of a claim, (including competent testimony) is to be 
presumed credible in the initial phase of determining the 
well-groundedness of the claim.

VA outpatient treatment records, dated in September 1991, 
show a diagnosis of hypertension.  It was noted that the 
veteran had a systolic and diastolic hypertensive response to 
stress.  The veteran has, by this decision, been awarded 
service connection for PTSD.  He has contended that his heart 
condition, and hypertension are related to his PTSD.  The 
Board concludes that the evidence shows that he currently has 
hypertension, he currently is service connected for PTSD, and 
there is a medical opinion which relates his hypertension to 
stress.  The Board finds that the claim is well grounded and 
warrants further evidentiary development.


ORDER

Entitlement to service connection for PTSD is granted.
Entitlement to an increased evaluation, not to exceed 10 
percent, for residuals of shell fragment wound of the left 
forearm is granted.
Entitlement to an increased, compensable, evaluation for 
residuals of shell fragment wound of the right buttock is 
denied.
The claim of entitlement to service connection for a heart 
disorder is well grounded.  To this extent only, the appeal 
is granted.



REMAND

1.  Entitlement to service connection for a heart disorder.

Because the claim of entitlement to service connection for a 
heart disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, VA outpatient treatment records have 
indicated that the veteran has a hypertensive reaction to 
stress.  The evidentiary record regarding this reaction, and 
its possible relationship to his now service connected PTSD, 
must be developed.  The Board finds that an examination and 
expert opinion would be helpful.

2.  Entitlement to an increased, compensable, evaluation for 
residuals of shell fragment wound of the left arm.

The Board notes that the veteran's DD 214 describes wounds 
incurred in action with the enemy to include a "Flesh Lt 
Shoulder Lt Lower Arm".  A rating decision of August 1985 
granted service connection for residuals of shell fragment 
wounds of the left forearm, right buttock and left arm.  It 
was noted in the body of this rating decision that the 
veteran's DD 214 and a statement from the veteran noted a 
wound to the left shoulder, or left side of his back in July 
1952.

The report of the most recent VA examination shows a 3 cm 
long 2 mm wide scar on the left upper back with loss of 
color.  It was noted to be tender to palpation, and would 
therefore warrant a compensable evaluation under 38 C.F.R. 
§ 4.118 Diagnostic Code 7804.  In line with the rating 
decision of August 1985's grant of service connection for 
residuals of shell fragment wound of the left arm, the 
examiner attempted to find a scar on the veteran's left arm.  
Aside from the separately service connected forearm scar he 
was unsuccessful.

The Board concludes that the RO should examine the claims 
folder and determine if the veteran's left shoulder scar, 
noted on recent examination, is a residual of a shell 
fragment wound noted on his DD 214, and if the August 1985 
rating decisions award of service connection for residuals of 
shell fragment wound of the left arm, in fact, envisioned the 
left shoulder.  The RO should then determine if the veteran 
is eligible for a compensable evaluation for this disability.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA cardiovascular examination.  The 
examiner should be asked to review the 
claims folder and all prior treatment 
records relating to the veteran's 
hypertension and claimed heart disorder.  
The examiner should be asked to render an 
opinion regarding the likelihood that 
there is a relationship between the 
veteran's PTSD and his claimed heart 
disorder.  The examiner should be asked 
to specify if he believes the veteran's 
claimed heart condition is aggravated by 
the veteran's PTSD, caused by his PTSD, 
or not related to his PTSD.

2.  The RO should review the claims 
folder and make a determination regarding 
whether the veteran's left shoulder scar 
was, in fact, intended to be service 
connected by the August 1985 rating 
decision, noting the entry on his DD 214 
regarding wounds received in the left 
shoulder.  

Upon completion of the above described items the RO should 
review the veteran's claims.  If the result remains adverse 
the RO should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



